Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on July 9, 2021. 

2. Claims 1-6, 8-17, and 19-22 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “one or more client devices each include a common user interface of an application; and one or more processors, and a set of memory resources to store a set of instructions, that when executed by the one or more processors cause the computing device to: receive a data file including data identifying one or more identifiers, each identifier of the one or more identifiers being associated with an element of the common user interface and an error type; receive at least one constraint, the at least one constraint identifying one or more portions of the common user interface for testing; generate navigational state information for the one or more portions of the common user interface based on the at least one constraint and the data file, the navigational state information being associated with one or more error types, and indicating one or more error types to search and the one or more portions of the common user interface to test; and identify errors within the one or more portions of the common user interface using the generated navigational state information corresponding to each of the one or more portions of the common user interface and associated with the error types,” in independent claims 1, 12, and 21, which are not found in the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 9,141,521 to Zhang et al. discloses automatic testing of a graphical user interface including a test script for a graphical user interface, writing a test case file, and generating a file of combined values of components, and adding an operation type to each component in each file of combined values.
NPL to Pei et al. discloses GUI Testing Architecture (GUITA) for automated testing oriented GUIs, which is built on the platform that integrating ATS and WinRunner by a socket interface. By parsing configure file and loading GUI map successfully, it can invoke and accomplish the corresponding test case automatically.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.


/Thuy Dao/Primary Examiner, Art Unit 2192